UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY INVESTMENT COMPANY ACT FILE NUMBER: 811-05083 VAN ECK WORLDWIDE INSURANCE TRUST - WORLDWIDE REAL ESTATE FUND (Exact name of registrant as specified in its charter) 99 Park Avenue - 8th Floor, New York, N.Y. 10016 (Address of principal executive offices) (Zip Code) Bruce J. Smith Chief Financial Officer Worldwide Real Estate Fund 99 Park Avenue - 8th Floor New York, N.Y. 10016 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 687-5200 Date of fiscal year end: December 31 Date of reporting period: September 30, 2007 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. Schedule of Investments. Worldwide Real Estate Fund Schedule of Investments September 30, 2007 (unaudited) Number of Shares Value COMMON STOCKS: 85.3% Argentina: 1.8% 35,000 IRSA Inversiones y Representaciones S.A. (GDR) *† 555,450 Australia: 3.3% 61,324 Lend Lease Corp. Ltd. # 1,025,196 Canada: 7.4% 33,375 Brookfield Properties Corp. (USD) 831,037 70,800 Killam Properties, Inc. 640,627 36,800 Mainstreet Equity Corp. * 595,667 6,800 Timberwest Forest Corp., Stapled Units 109,043 10,000 Timberwest Forest Corp., Stapled UnitsR 160,358 2,336,732 China/Hong Kong: 13.5% 30,000 Cheung Kong Holdings Ltd. # 493,905 200,000 Hang Lung Properties Ltd. # 892,943 3,000,000 Shanghai Real Estate Ltd. # 1,294,397 20,000 Sun Hung Kai Properties Ltd. # 336,455 1,000,000 Tian An China Investments Co. Ltd. # 1,226,088 4,243,788 France: 1.0% 1,250 Unibail-Rodamco # 321,307 Germany: 1.8% 15,000 IVG Immobilien AG † # 560,814 India: 0.7% 28,000 Hirco PLC (GBP) * # 211,778 Indonesia: 2.0% 20,000,000 Kawasan Industri Jababeka Tbk PT * # 622,707 Italy: 0.8% 200,000 Beni Stabili S.p.A. # 250,489 Japan: 11.6% 12,000 Goldcrest Co. Ltd. † # 550,363 59,000 Mitsubishi Estate Co. Ltd. # 1,681,619 40,000 Sumitomo Realty & Development Co. Ltd. † # 1,400,295 3,632,277 Philippines: 2.4% 10,000,000 Megaworld Corp. * # 758,930 Thailand: 0.5% 305,600 Ticon Industrial Connection PCL 176,539 Ukraine: 1.4% 15,000 XXI Century Investments Public Ltd. (GBP) * # 442,146 United Kingdom: 2.4% 16,160 British Land Co. PLC # 386,659 10,562 Land Securities Group PLC # 362,626 749,285 United States: 34.7% 10,000 Apartment Investment & Management Co. (Class A) 451,300 9,000 Boston Properties, Inc. 935,100 225,000 Denny’s Corp. *† 900,000 30,000 Equity Inns, Inc. † 677,400 10,000 General Growth Properties, Inc. † 536,200 30,300 Hilton Hotels Corp.† 1,408,647 3,061 Host Hotels & Resorts, Inc. † 68,689 10,000 Liberty Property Trust 402,100 84,400 Lodgian, Inc. *† 995,920 11,500 Mesabi Trust † 234,600 20,000 MVC Capital, Inc. 370,600 35,000 Post Properties, Inc. † 1,354,500 12,000 Prologis † 796,200 5,500 Public Storage, Inc. 432,575 5,000 SL Green Realty Corp. † 583,850 5,000 Starwood Hotels & Resorts Worldwide, Inc. (Paired Certificate) 303,750 17,000 Walter Industries, Inc. † 457,300 10,908,731 Total Common Stocks (Cost: $13,985,105) 26,796,169 Principal Amount REPURCHASE AGREEMENT: 14.6% State Street Bank & Trust Co., 3.80% (dated 9/28/07, due 10/1/07, repurchase price $4,578,449 collateralized by $4,725,000 Federal National Mortgage Association, 3.25%, due 2/15/09 with a value of $4,670,989) (Cost: $4,577,000) $4,577,000 4,577,000 Total Investments Before Collateral for Securities Loaned: 99.9% (Cost: $18,562,105) 31,373,169 SHORT TERM INVESTMENT HELD AS COLLATERAL FOR SECURITIES LOANED: 25.9% State Street Navigator Securities Lending Prime Portfolio (Cost: $8,122,306) 8,122,306 8,122,306 Total Investments: 125.8% (Cost: $26,684,411) 39,495,475 Liabilities in excess of other assets: (25.8)% (8,094,302) NET ASSETS: 100.0% $31,401,173 GBP British Pound GDR Global Depositary Receipt USDUnited States Dollar * Non-income producing † Security fully or partially on loan. Total market value of securities loaned is $7,861,025. # Indicates a fair valued security which has not been valued using an independent quote, but has been valued pursuant to guidelines established by the Board of Trustees. The aggregate value for fair valued securities is $12,818,717, which represented 40.8% of net assets. R This security is exempt from registration under Rule 144A of the Securities Act of 1933, as amended, or otherwise restricted. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2007, these securities are considered liquid and the market value amounted to $160,358 or 0.5% of net assets. Restricted Securities held by the Fund are as follows: Acquisition Number Acquisition % of Security Date of Shares Cost Value Net Assets Timberwest Forest Corp. 1/24/2002 10,000 $69,361 $160,358 0.5% The aggregate cost of investments owned for Federal income tax purposes is $26,633,793, and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation $13,110,806 Gross Unrealized Depreciation (249,124) Net Unrealized Appreciation $12,861,682 Security Valuation—Securities traded on national exchanges or traded on the NASDAQ National Market System are valued at the last sales price as reported at the close of each business day. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ official closing price. Over-the-counter securities not included in the NASDAQ National Market System and listed securities for which no sale was reported are valued at the mean of the bid and ask prices. Securities for which market values are not readily available, or whose values have been affected by events occurring before the Fund’s pricing time (4:00 p.m. Eastern Time) but after the close of the securities’ primary market, are valued using methods approved by the Board of Trustees. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. The price which the Fund may realize upon sale of an investment may differ materially from the value presented on the Schedule of Investments. Short-term obligations purchased with more than sixty days remaining to maturity are valued at market value. Short-term obligations purchased with sixty days or less to maturity are valued at amortized cost, which with accrued interest approximates market value. Forward foreign currency contracts are valued at the spot currency rate plus an amount (“points”) which reflects the differences in interest rates between the U.S. and foreign markets. Securities for which quotations are not available are stated at fair value as determined by a Pricing Committee of the Adviser appointed by the Board of Trustees. Certain factors such as economic conditions, political events, market trends and security specific information are used to determine the fair value for these securities. Short-term investments held as collateral for securities loaned are valued at net asset value. ITEM 2. Controls and Procedures. (a) The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3 (c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15 (b)). (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Worldwide Real Estate Fund. By /s/ Bruce J. Smith, Chief Financial Officer, Worldwide Real Estate Fund Date:November 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Keith J. Carlson, Chief Executive Officer, Worldwide Real Estate Fund Date: November 29, 2007 By /s/ Bruce J. Smith, Chief Financial Officer, Worldwide Real Estate Fund Date:November 29, 2007
